       Case 2:18-cr-00258-MCE Document 87 Filed 06/29/20 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN #297100
2    CHRISTINA SINHA #278893
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     ZHEN SHANG LIN
6
7                                    UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     )    No. 2:18-CR-00258-MCE
10                                                 )
                      Plaintiff,                   )    STIPULATION AND ORDER TO MODIFY
11                                                 )    SPECIAL CONDITION OF RELEASE
              v.                                   )
12                                                 )    Judge: Hon. Deborah Barnes
     ZHEN SHANG LIN,                               )
13                                                 )
                     Defendant.                    )
14                                                 )
                                                   )
15
        IT IS HEREBY STIPULATED AND AGREED between plaintiff, United States of America,
16
     and defendant ZHEN SHANG LIN, through their respective attorneys that the release conditions
17
     imposed on Mr. Lin on March 26, 2019 (Docket 45), will be modified to remove:
18
19      14.          You must participate in the following location monitoring program component
                     and abide by all the requirements of the program, which will include having a
20                   location monitoring unit installed in your residence and a radio frequency
                     transmitter device attached to your person. You must comply with all instructions
21                   for the use and operation of said devices as given to you by the Pretrial Services
                     Agency and employees of the monitoring company. You must pay all or part of
22
                     the costs of the program based upon your ability to pay, as determined by the
23                   pretrial services officer; and

24      15.          CURFEW: You must remain inside your residence every day from 9:00 PM to
                     6:00 AM, or as adjusted by the pretrial services officer for medical, religious
25                   services, employment or court-ordered obligations.
26
        The proposed modifications are supported by his Pretrial Services Officers in New York and
27
     California.
28
      Stipulation and [Proposed] Order to Modify       -1-          United States v. Lin, 2:18-cr-00258-MCE
      Special Condition of Release
      Case 2:18-cr-00258-MCE Document 87 Filed 06/29/20 Page 2 of 3



1            All other conditions shall remain in force.
2
3    DATED: June 26, 2020                          HEATHER E. WILLIAMS
                                                   Federal Defender
4
5                                                  /s/ Noa E. Oren
                                                   NOA E. OREN
6                                                  Assistant Federal Defender
                                                   Attorney for ZHEN SHANG LIN
7
8
     DATED: June 26, 2020                          McGREGOR SCOTT
9                                                  United States Attorney

10                                                 /s/ Roger Yang
                                                   ROGER YANG
11
                                                   Assistant U.S. Attorney
12                                                 Attorney for Plaintiff

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Modify     -2-            United States v. Lin, 2:18-cr-00258-MCE
      Special Condition of Release
       Case 2:18-cr-00258-MCE Document 87 Filed 06/29/20 Page 3 of 3


                                                   ORDER
1
              The following release conditions imposed on Mr. Lin on March 26, 2019 (Docket 45),
2
     will be modified to remove:
3
4       14.          You must participate in the following location monitoring program component
                     and abide by all the requirements of the program, which will include having a
5                    location monitoring unit installed in your residence and a radio frequency
                     transmitter device attached to your person. You must comply with all instructions
6                    for the use and operation of said devices as given to you by the Pretrial Services
7                    Agency and employees of the monitoring company. You must pay all or part of
                     the costs of the program based upon your ability to pay, as determined by the
8                    pretrial services officer; and

9       15.          CURFEW: You must remain inside your residence every day from 9:00 PM to
                     6:00 AM, or as adjusted by the pretrial services officer for medical, religious
10
                     services, employment or court-ordered obligations.
11   All other conditions shall remain in force.
12
13   Dated: June 26, 2020

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Modify     -3-            United States v. Lin, 2:18-cr-00258-MCE
      Special Condition of Release
